EXHIBIT 99.1 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) CONDENSED INTERIM FINANCIAL STATEMENTS Nine month period ended September 30, 2014 (Expressed in Canadian Dollars) Unaudited – Prepared by Management 1 PACIFIC THERAPEUTICS LTD. Condensed Interim Financial Statements September 30, 2014 (Unaudited – See “Notice to Reader” below) In accordance with National Instrument 51-102 released by the Canadian Securities Administrators, the Company discloses that its external auditors have not reviewed the condensed interim financial statements for the period ended September 30, 2014. 2 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Condensed Interim Statements of Financial Position (Expressed in Canadian Dollars) AS AT: 30 Sep 14 31 Dec 13 $ $ ASSETS CURRENT Cash and cash equivalents Goods and Services Tax/Harmonized Sales Tax Receivable Prepaid expenses and deposits NON-CURRENT ASSETS PROPERTY AND EQUIPMENT (Note 3) INTANGIBLE ASSETS (Note 4) LIABILITIES CURRENT Trade payable and accrued liabilities Convertible note (Note 6) Due to related parties (Note 5) SHAREHOLDERS' DEFICIENCY Share capital (Note 7) Share subscriptions recieved - Warrant and option reserve (Note 7) Deficit accumulated during the development stage ) Nature and Continuance of Operations (Note 1) Subsequent Events (Note 10) On behalf of the Board: “Douglas H. Unwin” Director “Doug Wallis” Director Douglas H. Unwin Doug Wallis The accompanying notes are an integral part of these condensed interim financial statements. 3 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Condensed InterimStatements of Loss and Comprehensive Loss (Expressed in Canadian Dollars) Three Months ended Three Months ended Nine Months ended Nine Months ended 30 Sep 14 30 Sep 13 30 Sep 14 30 Sep 13 Expenses Advertising and promotion $ Amortization of property and equipment Amortization of intangible assets Bank charges and interest Donation - - - Insurance Investor relations - Office and miscellaneous Professional fees Rent and occupancy costs Share based payments - Telephone and utilities Transfer agent Travel Wages and benefits Interest expense Interwest loan interest - Other Expenses (Income) Exchange loss/(gain) - 57 ) Loss/(gain) on derivative liability (Note 6) - ) - ) Write-off of license (Note 4) - - - Net Loss and Comprehensive Loss $ ) $ ) $ ) $ ) Loss per share Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed interim financial statements. 4 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Condensed Interim Statements of Changes in Shareholders’ Deficiency (Expressed in Canadian Dollars) Number of common shares Share capital Share Subscriptions received Warrant and option reserve Deficit Total $ Balance at December 31, 2012 ) ) Common shares issued for cash @ $0.05 - - Share issue costs - ) - - ) Share based payments - Loss for the period - ) ) Balance at September 30, 2013 ) ) Balance at December 31, 2013 - ) ) Common shares issued for cash @ $0.05 - Share based payments - Loss for the period - ) ) Balance at September 30, 2014 ) ) The accompanying notes are an integral part of these condensed interim financial statements. 5 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Condensed InterimStatements of Cash Flows (Expressed in Canadian Dollars) Nine Months ended Nine Months ended 30 Sep 14 30 Sep 13 $ $ Cash flows used in operating activities Net loss and comprehensive loss ) ) Adjustments for items not affecting cash Amortization of property and equipment Amortization of intangible assets Share based payments Loss on derivative liability - Changes in non-cash working capital balances Advances - ) Goods and Services Tax/Harmonized Sales Tax recoverable ) Prepaid expenses Write-off of license - Accounts payable and accrued liabilities ) ) Cash flows used in investing activities Additions to intangible assets ) Cash flows from/(used in) financing activities Issue of common shares for cash - Subscriptions received ) Issuance of finders' warrants - Promissory note Shareholder demand loan - ) Due to shareholders - ) Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period ) The accompanying notes are an integral part of these condensed interim financial statements. 6 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) 1. NATURE AND CONTINUANCE OF OPERATIONS Pacific Therapeutics Ltd. (the “Company" or "PTL") was incorporated under the laws of the Province of British Columbia, Canada on September 12, 2005. The Company is a development stage company focused on developing proprietary drugs to treat certain types of lung disease including fibrosis. On October 14, 2011, the Company became a reporting company in British Columbia and was approved by the Canadian Securities Exchange (“CSE”) and opened for trading on November 16, 2011. PTL has financed its cash requirements primarily from share issuances and payments from research collaborators. The Company's ability to realize the carrying value of its assets is dependent on successfully bringing its technologies to market and achieving future profitable operations, the outcome of which cannot be predicted at this time. It will be necessary for the Company to raise additional funds for the continuing development of its technologies. The condensed interimfinancial statements have been prepared on a going concern basis, which contemplates continuity of operations and the realization of assets and settlement of liabilities in the ordinary course of business. The Company is subject to risks and uncertainties common to drug discovery companies, including technological change, potential infringement on intellectual property of and by third parties, new product development, regulatory approval and market acceptance of its products, activities of competitors and its limited operating history.Management is aware, in making its assessment, of material uncertainties related to events or conditions that may cast significant doubt upon the Company’s ability to continue as a going concern. The condensed interimfinancial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. STATEMENT OF COMPLIANCE AND BASIS OF PRESENTATION These condensed interim financial statements were approved and authorized for issue by the Board of Directors on November 28, 2014. (a) Statement of Compliance These unaudited condensed interim financial statements, including comparatives, have been prepared in accordance with International Financial Reporting Standard 34 “Interim Financial Reporting” (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and Interpretations of the IFRS Interpretations Committee. These unaudited condensed interim financial statements do not include all of the information required of a full annual financial report and should be read in conjunction with the annual financial statements of the Company for the year ended December 31, 2013. (b) Basis of Presentation These condensed interim financial statements were prepared on a historical cost basis and are presented in Canadian dollars which is the Company’s functional currency. All financial information has been rounded to the nearest dollar. (c) Use of Estimates The preparation of condensed interim financial statements in conformity with IFRSrequires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the condensed interim financial statements and the reported amounts of revenues and expenditures during the reporting periods. Although these estimates are based on management’s best knowledge of current events and actions, actual results ultimately may differ from those estimates. 7 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) 3. PROPERTY AND EQUIPMENT Cost Balance at: Computer Equipment Furniture and Fixtures Leasehold Improvements Lab Equipment Total December 31, 2012 $ $
